OPINION
BY THE COURT:
Submitted on motion of the defendant-appellee to dismiss the appeal herein designated as an appeal nn questions of law and fact and to fix the time for filing a bill of exceptions for an appeal on questions of'law, for the reason that the transcript filed shows that the appeal is from a judgment of the trial court sustaining a motion for judgment on the Statements of counsel and the'pleadings.
The record discloses that there was no hearing of factual *108issues in the Court below. The motion is sustained and the appellant is granted leave to file bill of exceptions within thirty days from the filing of entry sustaining this motion, and leave granted parties to file briefs under Rule VII.
For authority on this ruling, see §12223-22 GC; Bauer v Grimstead, 142 Oh St 56; LeMaistre v Clark, 142 Oh St 1; Thompson v Moore, 72 Oh Ap 539.
HORNBECK; P. J., WISEMAN and MILLER, JJ„ concur.